PER CURIAM.
The petition for writ of mandamus is granted. The trial court is directed to enter an order disposing of petitioner’s petition for writ of habeas corpus filed in case number 2011-CA-3178 on March 31, 2011, or, if warranted, to issue an order to show cause thereon and thereafter promptly address the merits of the petition. Because we are confident that the circuit court will comply with this di*540rective, we withhold formal issuance of the writ at this time.
PADOVANO, MARSTILLER, and MAKAR, JJ., concur.